IN THE UNITED STATES DISTRICT COURT F
FOR THE DISTRICT OF MONTANA I L E
HELENA DIVISION iy y
9 N27 2019
Biri fs Cou,
“soura of°ntang
ion

JEROMEY G. JONES,
CV 18-71—H-DLC-JTJ

Plaintiff,
vs. ORDER

MONTANA STATE PRISON and MS.
DALY,

Defendants.

 

 

United States Magistrate Judge John T. Johnston entered his Order
and Findings and Recommendations in this case on May 23, 2019, recommending
that Plaintiff Jeromey G. Jones’ Amended Complaint be dismissed for failure to
state a claim. (Doc. 20 at 3.) Jones filed an objection and is entitled to de novo
review of those findings and recommendations to which he has specifically
objected. 28 U.S.C. § 636(b)(1)(C). Absent objection, this Court reviews findings
and recommendations for clear error. United States v. Reyna-Tapia, 328 F.3d
1114, 1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474 U.S. 140, 149 (1985).
Clear error exists if the Court is left with a “definite and firm conviction that a
mistake has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir.

2000) (citations omitted). “A party makes a proper objection by identifying the

-|-
parts of the magistrate’s disposition that the party finds objectionable and
presenting legal argument and supporting authority, such that the district court is
able to identify the issues and the reasons supporting a contrary result.” Montana
Shooting Sports Ass’n v. Holder, 2010 WL 4102940, at *2 (D. Mont. Oct. 18,
2010) (citation omitted).

Here, Jones’ objection merely provides a truncated rendition of the
arguments already considered by Judge Johnston. “It is not sufficient for the
objecting party to merely restate arguments made before the magistrate or to
incorporate those arguments by reference.” Jd. Congress created magistrate
judges to provide district judges “additional assistance in dealing with a caseload
that was increasing far more rapidly than the number of judgeships.” Thomas, 474
U.S. at 153. There is no benefit to the judiciary “if the district court[] is required to
review the entire matter de novo because the objecting party merely repeats the
arguments rejected by the magistrate. In such situations, this Court follows other
courts that have overruled the objections without analysis.” Montana Shooting
Sports Ass’n, 2010 WL 4102940, at *2 (internal quotation marks and citation

omitted). Consequently, reviewing for clear error and finding none,
IT IS ORDERED that Judge Johnston’s Order and Findings and
Recommendations (Doc. 20) are ADOPTED IN FULL and this matter is
DISMISSED for failure to state a federal claim.

IT IS FURTHER ORDERED that the Clerk of Court is directed to close this
matter and enter judgment in favor of Defendants pursuant to Federal Rule of Civil
Procedure 58.

IT IS FURTHER ORDERED that the Clerk of Court is directed to have the
docket reflect that the Court certifies pursuant to Federal Rule of Appellate
Procedure 24(a)(3)(A) that any appeal of this decision would not be taken in good
faith. No reasonable person could suppose an appeal would have merit. The
record makes plaint the Complaint lacks arguable substance in law or fact.

IT IS FURTHER ORDERED that the Clerk of Court is directed to have the
docket reflect that this dismissal counts as a strike pursuant to 28 U.S.C. § 1915(g)

because Jones failed to state a claim upon which relief could be granted.

4 biti

Dana L. Christensen, Chief Judge
United States District Court

h
DATED this 2°T day of June, 2019.
